Citation Nr: 0622056	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from September 
1969 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for hepatitis.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he was initially diagnosed with, 
and treated for, hepatitis C during his active military duty 
and that he continues to have a diagnosis of hepatitis C.  He 
further maintains that his in-service hepatitis C risk 
factors included exposure to blood during combat service and 
during grave registration duty in Vietnam as well as 
intravenous drug use in Vietnam.  

According to the service medical records, the veteran was 
hospitalized for approximately two weeks between September 
and October 1971 for treatment for viral hepatitis.  The 
treating physician concluded that this disorder did not exist 
prior to the veteran's service and was, in fact, incurred in 
the line of duty.  Almost one week after discharge from the 
initial hospitalization, the veteran was re-admitted.  He 
then remained hospitalized for approximately two months 
(until December 1971) for treatment for infectious hepatitis.  

In January 1974, the veteran was discharged from active 
military duty.  VA laboratory studies undertaken in January 
2003 were positive for the hepatitis B core antibody 
(antigen) and for the hepatitis C virus.  These results were 
also noted on VA outpatient treatment records dated in July 
2003.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a VA examination 
pertinent to his hepatitis claim.  In this regard, the Board 
acknowledges that the July 2003 VA outpatient treatment 
records include notations that the veteran's positive 
hepatitis findings are "[l]ikely from previous heavy ETOH 
[alcohol use]."  Significantly, however, the fact remains 
that the service medical records reflect treatment for viral 
hepatitis and infectious hepatitis between September 1971 and 
December 1971.  Further, post-service laboratory testing is 
positive for the hepatitis B core antibody (antigen) and for 
the hepatitis C virus.  As such, the Board concludes that a 
remand of the veteran's hepatitis claim is necessary to 
accord him an opportunity to undergo a pertinent VA 
examination.  The purpose of the evaluation is to determine 
the exact nature and etiology of any hepatitis that the 
veteran may currently have.  

Additionally, in the service connection claim received at the 
RO in January 2003, the veteran referenced pertinent 
treatment at the VA Medical Center (VAMC) in La Jolla, 
California and at the VA Outpatient Clinic (OPC) in Mission 
Valley, California.  In another statement subsequently dated 
in July 2003, the veteran referred to relevant treatment that 
he has received from his primary physician at the La Jolla 
VAMC.  The most recent VA medical records contained in the 
veteran's claims folder are dated in July 2003.  On remand, 
therefore, an attempt should be made to obtain and to 
associate with the claims folder copies of records of any 
hepatitis treatment that the veteran may have received at the 
Mission Valley VAOPC and at the La Jolla VAMC since July 
2003.  

Moreover, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000 (VCAA), which was enacted on 
November 9, 2000, eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Since the enactment of the law, the VCAA has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  

In a letter furnished to the veteran in February 2003 in the 
present case, the RO discussed only a claim for an increased 
rating for a service-connected low back disability.  Another 
letter issued to the veteran in June 2003 informed him of the 
type of information and evidence needed to substantiate his 
claim for service connection for hepatitis.  However, that 
subsequent document did not discuss VA's or the veteran's 
responsibilities in the development of evidence pertinent to 
the service connection issue, did not notify him of his 
opportunity to submit additional relevant evidence, and did 
not inform him of the type of evidence necessary to establish 
a disability rating or effective date for hepatitis (if 
service connection for the disorder were granted).  On 
remand, therefore, proper notification of the veteran's 
service connection claim, pursuant to 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), should be given to him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 
1-2004 (February 24, 2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should issue a VCAA 
notification letter to the veteran with 
regard to his claim for service connection 
for hepatitis C.  The notification letter 
should fully comply with, and satisfy, the 
provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should also obtain records of 
hepatitis treatment that the veteran has 
received at the VAMC in La Jolla, 
California and at the VA OPC in Mission 
Valley, California since July 2003.  
Copies of all available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine the 
nature, extent, and etiology of any 
hepatitis that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent hepatitis pathology, which 
is found on examination, should be noted 
in the report of the evaluation.  Further, 
the examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
hepatitis found on examination is in any 
way related to the in-service episodes of 
treatment for viral hepatitis and 
infectious hepatitis between September 
1971 and December 1971.  Complete 
rationale should be provided for all 
opinions expressed.  

4.  The AMC should then re-adjudicate the 
issue of entitlement to service connection 
for hepatitis.  If the decision remains in 
any way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


